

EXHIBIT 10.1


 
AMENDMENT AND RESTATEMENT OF THE


COMPUTER SCIENCES CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
AND SUMMARY PLAN DESCRIPTION
 
Effective as of December 3, 2007
 
ARTICLE I
 
Purpose
 
The purpose of this Supplemental Executive Retirement Plan ("Supplemental Plan")
is to provide retirement benefits to designated officers and key executives of
Computer Sciences Corporation (the "Company") in addition to retirement benefits
that may be payable under the Computer Sciences Corporation Employee Pension
Plan, and in addition to any other retirement plan (other than the social
security system to the extent provided herein) under which benefits may be
payable with respect to such person.  This document is also intended to
constitute the Summary Plan Description for the Supplemental Plan.
 
It is intended that this Supplemental Plan be a plan "for a select group of
management or highly compensated employees" as set forth in Section 201(2) of
the Employee Retirement Income Security Act of 1974.
 
Subject to Articles X and XXX hereof, benefits under this Supplemental Plan
shall be payable solely from the general assets of the Company and no
Participant or other person shall be entitled to look to any source for payment
of such benefits other than the general assets of the Company.
 
ARTICLE ll
 
Effective Date/Restatement Date
 
The Supplemental Plan was effective as of September 1, 1985. The Supplemental
Plan was amended and restated effective as of January 1, 2005 (the “2005
Restatement”), as of February 14, 2006, and as of October 28, 2007, and is
hereby amended and restated effective as of December 3, 2007 (the "2007
Restatement"), which 2007 Restatement is intended to reflect the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations and other Treasury Department guidance promulgated thereunder
(“Section 409A”), and shall be interpreted accordingly.  The 2007 Restatement
shall only apply to “amounts deferred” (within the meaning of Section 409A) in
taxable years beginning after December 31, 2004, and any earnings thereon
(collectively, “Section 409A Deferrals”).  The provisions of the Supplemental
Plan in existence prior to the 2005 Restatement shall continue to govern
“amounts deferred” (within the meaning of Section 409A) in taxable years
beginning before January 1, 2005, and any earnings thereon (collectively,
“Grandfathered Deferrals”).  As such, Part A of the Plan is applicable solely to
Grandfathered Deferrals, and Part B of the Plan is applicable solely to Section
409A Deferrals.
 
ARTICLE III
 
Participants
 
No person shall be a Participant in this Supplemental Plan unless (a) such
individual is specifically designated as such in a written instrument executed
by the Chief Executive Officer of the Company (the "Chief Executive Officer"),
and (b) such individual has consented to be governed by the terms of this
Supplemental Plan by execution of a written instrument in form satisfactory to
the Company.
 
A person shall cease to be a Participant in this Supplemental Plan in the event
of (a) a Plan amendment having such effect, or (b) the occurrence of an event
described in this Supplemental Plan which terminates such participation, or
(c) prior to a Change in Control (as hereinafter defined), the Chief Executive
Officer notifies such person, in writing, of the discontinuance of such person's
participation pursuant to Article XVIII and/or Article XXVII of this
Supplemental Plan.  In determining whether any person shall commence or cease to
be a Participant herein, the Chief Executive Officer, acting in such capacity,
shall have complete and unfettered discretion.
 



--------------------------------------------------------------------------------


 
PART A
 
All capitalized terms used in this Part A shall have the definitions provided
for in this Part A or Articles I, II or III of this Supplemental Plan.
 
ARTICLE IV
 
Part A Retirement Benefits
 
The amount of retirement benefit payable under Part A to each Participant upon
Separation from Service (as defined in paragraph (d) below) shall be as
determined in this Article IV, except as otherwise provided in Articles XIX, XX
and XXI.
 
(a)           A Participant who is entitled to receive a benefit under the
Computer Sciences Corporation Employee Pension Plan ("Pension Plan"), shall be
entitled to receive an excess benefit under Part A of this Supplemental Plan (a
“Part A Excess Benefit”). The Part A Excess Benefit hereunder vests at the time
that the Participant becomes vested under the Pension Plan.  The Part A Excess
Benefit is the additional monthly amount calculated as follows: the additional
monthly amount which the Participant would otherwise be entitled to receive as a
single life annuity under the Pension Plan at the date of commencing payment of
the Part A Excess Benefit, if the limitations imposed by Sections 401(a)(17) and
415 of the Code were not applied, less any benefits that the Participant is
entitled to receive as a single life annuity at that date under Appendix M of
the Pension Plan, and provided further, that in making such calculation:
 
 
        (i)
all deferrals of salary under the Company’s Deferred Compensation Plan shall be
disregarded, as if no deferrals had been made;

 
 
       (ii)
compensation for periods of time prior to date of first participation in this
Supplemental Plan shall be disregarded and not taken into account; and

 
 
      (iii)
compensation from all affiliates of the Company shall be taken into account, as
if such affiliates were participating employers in the Pension Plan.

 
Notwithstanding anything herein to the contrary, the amount payable pursuant to
this paragraph (a) shall be limited to the maximum amount otherwise payable
pursuant to this paragraph (a) that qualifies as a Grandfathered Deferral.
 
In addition to the benefit described in this paragraph (a), a benefit as
described in paragraph (b) following may be payable to the Participant. The
Participant shall automatically commence receiving Participant’s Part A Excess
Benefit on the date on which the Participant commences to receive benefits under
the Pension Plan.
 
(b)           A Participant who has a Separation from Service (as hereinafter
defined) on or after attaining age sixty-two (62) shall receive an amount
determined under this paragraph (b).  A Participant who has a Separation from
Service prior to attaining age sixty-two (62) shall only receive an amount
determined under this paragraph (b) if he or she is entitled to an early
separation benefit pursuant to Article V(b), a pre-retirement death benefit
pursuant to Article VII(b)(ii) or a disability benefit pursuant to
Article VIII.  Amounts payable pursuant to this paragraph (b) shall be paid
monthly in the form of a life annuity.  Payments shall commence on the first day
of the calendar month that is on or immediately after a Participant’s Separation
from Service date.  The monthly amount payable shall be equal to (i) one-twelfth
(1/12) of fifty percent (50%) of the Participant's Average Base Salary Rate (as
defined in paragraph (d) below), minus (ii) the amount determined under
paragraph (c) below.  The resulting amount will be proportionately reduced
pursuant to paragraph (e) below if the Participant has a Separation from Service
prior to attaining age sixty-two (62) and/or with fewer than twelve (12) years
of Continuous Service.  Notwithstanding anything herein to the contrary, the
amount payable pursuant to this paragraph (b) shall be limited to the maximum
amount otherwise payable pursuant to this paragraph (b) that qualifies as a
Grandfathered Deferral.
 
(c)           The amount determined under this paragraph (c) shall generally be
equal to the primary social security benefit paid or payable to the Participant
at the time benefits commence under Part A of this Supplemental Plan, whether or
not the Participant is denied social security benefits because of other income
or voluntarily forgoes social security income. However, where a Participant
commences to receive benefits under Part A of this Supplemental Plan prior to
attaining the minimum age (the “Minimum Social Security Age”) at which he will
be entitled to commence receiving social security benefits (currently age
sixty-two (62)), his benefits under this Plan shall be reduced by the amount of
social security benefits it is estimated he would be entitled to receive
monthly. The estimated social security benefit will be calculated based on the
Participant's compensation through his Separation from Service date as though he
were the Minimum Social Security Age on such date, and in accordance with social
security rules in effect at the time of his Separation from Service.
 
(d)           The term "Base Salary Rate" means the annual salary rate of a
Participant from the Company and all Affiliates exclusive of overtime, bonus,
incentive or any other type of special compensation. The term "Average Base
Salary Rate" means the average of the highest three (3) of the last five (5)
Base Salary Rates of a Participant which are the Base Salary Rates in effect on
his Separation from Service date and on the same day and month for each of the
four (4) years (or the period of Continuous Service if fewer than four (4)
years) immediately preceding the Separation from Service date.  If the period of
Continuous Service as of a Participant’s Separation from Service date is (i)
less than two years but more than one year, “Average Base Salary Rate” means the
average of the Base Salary Rate on his Separation from Service date and on the
same day and month of the immediately preceding year, or (ii) less than one
year, “Average Base Salary Rate” means the Base Salary Rate on his Separation
from Service date.
 
Unless otherwise determined in writing with respect to a Participant by the
Chief Executive Officer, the term "Continuous Service" means the period of
service without interruption of a person commencing as of the date of hire of
such person by the Company or an Affiliate and ending on the date of separation
from service for any reason from the Company and all Affiliates ("Separation
from Service"). The term "Affiliate" means a corporation or other entity of
which fifty-one percent (51%) or more of the capital stock or capital or profits
interest (in the case of a noncorporate entity) is directly or indirectly owned
by the Company. A medical leave of absence not exceeding twelve (12) months
authorized by a Company written policy or any other leave of absence authorized
by a Company written policy or approved in writing by the Chief Executive
Officer shall not be deemed an interruption in Continuous Service or a
Separation from Service.
 
In the event the Company acquires a corporation or other entity ("Acquisition"),
and any employee of Acquisition, by written determination of the Chief Executive
Officer of the Company, becomes a Participant in the Supplemental Plan, such
Participant's period of Continuous Service shall commence no sooner than the
date Acquisition becomes an Affiliate of the Company unless the Company's Chief
Executive Officer otherwise determines and so confirms in writing.
 
(e)  If a Participant has a Separation from Service prior to attaining age
sixty-two (62) and/or with fewer than twelve (12) years of Continuous Service,
then the benefit determined under paragraph (b) of this Article IV (after
subtracting the amount determined under paragraph (c) of this Article IV) shall
be proportionately reduced by five percent (5%) for each year under age
sixty-two (62), and then further reduced by 1/12 for each year under twelve (12)
years of Continuous Service, pro-rated, in each case, on a completed-months
basis.
 
By way of example, assume that a Participant entitled to receive a benefit
determined under paragraph (b) has a Separation from Service at age sixty-one
(61) and four (4) completed months, with ten (10) years and one (1) completed
month of Continuous Service and an Average Base Salary Rate of $300,000.  Assume
further that the monthly amount calculated under paragraph (c) is $1,500.  The
monthly benefit determined under paragraph (b) would be equal to $11,000
(one-twelfth (1/12) of fifty percent (50%) of $300,000, or $12,500, minus
$1,500), reduced by 3.33% (1/12 of 5% for each of the eight months under age
sixty-two (62)) to $10,634, and further reduced by 15.97% (1/12 of 1/12 for each
of the twenty-three (23) months under twelve (12) years of Continuous Service)
to $8,936.
 
Unless expressly determined to the contrary in writing by the Chief Executive
Officer, no period of service completed by a person after attainment of age
sixty-five (65) and no adjustment to any person's Base Salary Rate which occurs
after attainment of age sixty-five (65) shall be taken into account in computing
benefits hereunder.
 
ARTICLE V
 
Eligibility for Benefits
 
(a)  Except as otherwise provided in paragraph (a) of Article IV, and in
paragraph (b) of this Article V, and in Articles VII, VIII, IX and X:
 
(i)  
Participants shall become eligible to commence receiving retirement benefits
under Part A of this Supplemental Plan after Separation from Service on or after
attaining age sixty-two (62) and such benefits shall be calculated in accordance
with the provisions of Article IV;

 
(ii)  
no Participant in Part A of this Supplemental Plan shall have any vested
interest in or right to receive a benefit hereunder until attainment of the age
of sixty-two (62); and

 
(iii)  
unless otherwise determined in writing by the Chief Executive Officer, any
interruption in the Continuous Service of a Participant herein prior to the
attainment of age sixty-two (62) shall terminate the participation in Part A of
this Supplemental Plan of such Participant, and no benefit under Part A shall be
payable to or with respect to such Participant.

 
(b)           A Participant whose Separation from Service occurs on or after
attaining age fifty-five (55), but prior to attaining age sixty-two (62), will
be entitled to a special early separation benefit, payable monthly as calculated
in accordance with the provisions of Article IV(b), if such benefit is approved
by the Chief Executive Officer in his or her sole and unfettered
discretion.  Under special circumstances, the Board of Directors of the Company
may approve a special early separation benefit for a Participant whose
Separation from Service occurs prior to attaining age fifty-five (55).
 
 
ARTICLE VI
 
Form of Benefit Payments
 
(a)           Except as provided in Articles Vll and XIX, benefits payable based
on the calculations in Article IV of Part A of this Supplemental Plan shall be
paid monthly for the life-time of the Participant (unless an optional form is
selected under paragraphs (b) or (c) of this Article Vl).  Upon the death of the
Participant, benefits shall continue to be paid to the Participant's spouse for
the lifetime of such spouse at the rate of fifty percent (50%) of Participant's
benefit (and to be calculated without regard to the offset in Article IV(a)
regarding Appendix M of the Pension Plan), provided certain conditions are met.
The conditions of such Spousal Benefit are (1) that the spouse shall be married
to the Participant as of the date of the Participant's Separation from Service
and (2) the spouse shall be no more than five years younger than the
Participant. In the event the spouse is more than five years younger than the
Participant, the Participant may elect to receive benefit payments in the form
of a joint and survivor option as described in paragraph (c) following.
 
(b)           Any Participant, who before September 1, 1993 has commenced to
receive benefits and has not made a written election to receive an annuity
pursuant to paragraph (a) preceding or paragraph (c) following, shall be
entitled to one hundred twenty (120) monthly benefit payments in the amount
specified in paragraph (b) of Article IV preceding and a life annuity of the
Part A Excess Benefit as defined in paragraph (a) of Article IV preceding. If a
Participant, who before September 1, 1993, has commenced to receive benefits and
has not made a written election to receive an annuity pursuant to paragraph (a)
preceding or paragraph (c) following, dies after Separation from Service and
before receiving one hundred and twenty (120) monthly benefit payments, the
remainder of the one hundred and twenty (120) monthly benefit payments shall be
made to the Participant's designated beneficiary or, if no such beneficiary is
then living or no such beneficiary can be located, to the Participant's estate.
In the event a Participant has made a written election, prior to September 1,
1993, to receive an annuity pursuant to paragraph (a) preceding or paragraph (c)
following, no benefit shall be payable under this paragraph (b), except that any
Part A Excess Benefit under the Pension Plan, as provided in paragraph (a) of
Article IV, shall be payable at the rate of fifty percent (50%) thereof to the
Participant's spouse.
 
(c)           In the event that the Participant's spouse is more than five years
younger than Participant, at any time prior to the later of September 1, 1993 or
the commencement of benefits under Part A of this Supplemental Plan, a
Participant may, in lieu of receiving benefits in the form described in
paragraph (a) of this Article Vl, elect to receive benefit payments under Part A
of this Supplemental Plan in the form of a joint and survivor option providing
monthly benefits for the lifetime of the Participant with a stipulated
percentage of such amount continued after the Participant's death to the spouse
to whom the Participant is married as of the date of the Participant's
Separation from Service, for the lifetime of such spouse. The amount of monthly
payments available under this option shall be determined by reference to factors
such as the Participant's life expectancy, the life expectancy of the
Participant's spouse, prior benefits received under the Supplemental Plan, and
the percentage of the Participant's monthly benefit which is continued after the
Participant's death to the Participant's spouse, so that the value of the joint
and survivor option is the actuarial equivalent of the benefits otherwise
payable under paragraph (a) (or paragraph (b) if the Participant has elected
coverage under paragraph (b) preceding) of this Article Vl inclusive of the
Participant and the spousal fifty percent (50%) survivor benefits, which shall
be calculated assuming the Participant's spouse was exactly five years younger
than Participant. In determining the monthly amount payable under the joint and
survivor option with respect to any Participant, the Company may rely upon such
information as it, in its sole discretion, deems reliable, including but not
limited to, the opinion of an enrolled actuary or annuity purchase rates quoted
by an insurance company licensed to conduct an insurance business in the State
of California. The election of a joint and survivor option is irrevocable after
benefit payments have commenced, and the monthly amount payable during the
lifetime of the Participant shall in no event be adjusted by reason of the death
of the Participant's spouse prior to the death of the Participant, or by reason
of the dissolution of the marriage between the Participant and such spouse, or
for any other reason.
 
ARTICLE VII
 
Pre-Retirement Death Benefits
 
In the event of the death of a Participant hereunder during a period of
Continuous Service and participation in Part A of this Supplemental Plan and
after attainment of age 55 (or if death occurs before age 55, then following
approval of the Board of Directors of the Company in special circumstances), the
beneficiary or the spouse of the Participant shall be entitled to benefits as
provided below in paragraphs (a) and (b):
 
(a)           Participant's spouse shall be entitled to a fifty percent (50%) or
the actuarial equivalent spousal benefit (as determined pursuant to Article Vl,
paragraphs (a) or (c), as applicable), attributable to Participant's Part A
Excess Benefit under Article IV(a) above calculated as of the Participant’s date
of death (and to be calculated without regard to the offset in Article IV(a)
regarding Appendix M of the Pension Plan), and with such spousal benefit to be
reduced in an amount equal to any Qualified Pre-Retirement Survivor Annuity
benefit under the Pension Plan relating to benefits on Appendix M thereof.  This
spousal benefit shall be automatically payable commencing on the same date on
which spousal benefits commence under the Pension Plan.
 
(b)           At the written election of the Participant, either a benefit under
paragraph (i) below or a benefit under paragraph (ii) below shall be paid by the
Company. Such election shall be signed by the Participant and notarized and, if
the Participant is married at the time of election, the election must also be
signed by the Participant's spouse and notarized. The latest election on file in
the Company's records shall be controlling.  If no election has been made by the
Participant, a benefit under paragraph (ii) below shall be paid by the Company.
 
 
        (i)
A lump sum death benefit shall be payable by the Company to the Participant's
designated beneficiary or, if no such beneficiary is then living or no such
beneficiary can be located, to the Participant's estate. The amount of such
death benefit shall be two (2) times the Participant's Base Salary Rate in
effect on the date of the Participant's death. On the written request of a
beneficiary but subject to the approval in writing of the Chief Executive
Officer, the amount payable under this paragraph (b)(i) may be paid to a
beneficiary in monthly or other installments over a period not exceeding one
hundred and twenty (120) months.

 
 
       (ii)
Participant's spouse shall receive a spousal fifty percent (50%) or the
actuarial equivalent spousal benefit (as determined pursuant to Article Vl,
paragraphs (a) or (c), as applicable), attributable to Participant’s benefit
under Article IV(b) above calculated as of the Participant’s date of death.  In
the event a Participant is not married at the time of Participant's death and
the Participant has elected the fifty percent (50%) spousal benefit, a lump sum
death benefit shall be payable in accordance with paragraph (b)(i) preceding.

 
No benefits shall be payable under this Article Vll if the Participant's death
occurs as a result of an act of suicide within twenty-five (25) months after
commencement of participation in this Supplemental Plan.  Notwithstanding
anything herein to the contrary, the amount payable pursuant to this Article VII
shall be limited to the maximum amount otherwise payable pursuant to this
Article VII that qualifies as a Grandfathered Deferral.
 
ARTICLE VIII
 
Disability Benefits
 
A disability benefit is payable under Part A of this Supplemental Plan, as
follows:
 
(a)           If a Participant has a Separation from Service by reason of
Permanent Disability (as hereinafter defined) prior to attaining age sixty-two
(62) and on or after attaining age fifty-five (55) (or, in special
circumstances, if such Separation from Service occurs prior to attaining age
fifty-five (55) and has been approved for this benefit by the Board of Directors
of the Company), then:
 
(i)  
the Participant shall become eligible to commence receiving his or her Part A
Excess Benefit under paragraph (a) of Article IV, as calculated thereunder as of
the Separation from Service date (this benefit shall be automatically payable
commencing on the same date on which benefits commence under the Pension Plan);
and

 
(ii)  
the Participant shall become eligible to commence receiving a benefit under
paragraph (b) of Article IV, as calculated thereunder as of the Separation from
Service date.

 
Notwithstanding anything herein to the contrary, the amount payable pursuant to
this Article VIII shall be limited to the maximum amount otherwise payable
pursuant to this Article VIII that qualifies as a Grandfathered Deferral.
 
(b)           “Permanent Disability” shall mean the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months, unless a different definition applies for a Participant in an employment
agreement approved by the Compensation Committee of the Board of Directors, in
which case that different definition shall also apply to Part A of this
Supplemental Plan.  The Participant shall not be deemed to have a Permanent
Disability until proof of the existence thereof shall have been furnished to the
Board of Directors of the Company in such form and manner, and at such times, as
the Board of Directors may require.  Any determination by the Board of Directors
of the Company that the Participant does or does not have a Permanent Disability
shall be final and binding upon the Company and the Participant.
 
ARTICLE IX
 
Right to Amend, Modify, Suspend or Terminate Plan
 
 
By action of the Company's Board of Directors, the Company may amend, modify,
suspend or terminate Part A of this Supplemental Plan without further liability
to any employee or former employee or any other person. Notwithstanding the
preceding sentence:
 
(a)           Part A of this Supplemental Plan may not be amended, modified,
suspended or terminated as to a Participant whose Separation from Service has
occurred and who is entitled to receive or has commenced to receive benefits
under Part A of this Supplemental Plan, without the express written consent of
such Participant or, if deceased, such Participant's designated beneficiary or,
if no beneficiary is then living or if no beneficiary can be located, such
Participant's legal representative.
 
(b)           Following a Change in Control (as defined in Article X), Part A of
this Supplemental Plan may not be amended, modified, suspended or terminated as
to any Participant who was a Participant prior to such Change in Control,
without the express written consent of such Participant.
 
(c)           Part A of this Supplemental Plan may not be amended, modified,
suspended or terminated as to a Participant with respect to benefits already
accrued under paragraph (a) of Article IV, without the express written consent
of such Participant, but may be amended, modified, suspended or terminated as to
a Participant with respect to benefits not yet accrued under paragraph (a) of
Article IV without such consent.
 
ARTICLE X
 
Change in Control
 
The term "Change in Control" means, after the effective date of this
Supplemental Plan, (a) the acquisition by any person, entity or group (as
defined in Section 13(d)3 of the Securities Exchange Act of 1934, as amended) as
beneficial owner, directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
then outstanding securities of the Company, (b) a change during any period of
two (2) consecutive years of a majority of the Board of Directors as constituted
as of the beginning of such period, unless the election of each director who was
not a director at the beginning of such period was approved by vote of at least
two-thirds of the directors then in office who were directors at the beginning
of such period, (c) a sale of substantially all of the property and assets of
the Company, (d) a merger, consolidation, reorganization or other business
combination to which the Company is a party and the consummation of which
results in the outstanding voting securities of the Company being exchanged for
or converted into cash, property and/or securities not issued by the Company,
(e) a merger, consolidation, reorganization or other business combination to
which the Company is a party and the consummation of which does not result in
the outstanding voting securities of the Company being exchanged for or
converted into cash, property and/or securities not issued by the Company,
provided that the outstanding voting securities of the Company immediately prior
to such business combination (or, if applicable, the securities of the Company
into which such voting securities are converted as a result of such business
combination) represent less than 50% of the voting power of the Company
immediately following such business combination, or (f) any other event
constituting a change in control of the Company for purposes of Schedule 14A of
Regulation 14A under the Securities Exchange Act of 1934.
 
In the event a Participant who was a Participant as of the date of a Change in
Control either (a) has an involuntary Separation from Service for any reason
(which, for purposes of this Article X, shall include a voluntary Separation
from Service for Good Reason, as hereinafter defined) within thirty-six full
calendar months following such Change in Control, or (b) has a voluntary
Separation from Service for any reason other than Good Reason (including the
death of the Participant) more than twelve (12) full calendar months after, but
within thirty-six (36) full calendar months following, such Change in Control,
such Participant shall be entitled to receive immediately upon such Separation
from Service, without regard to approval by the Chief Executive Officer or any
other person(s) (1) benefits attributable to paragraph (a) of Article IV
hereunder in accordance with Articles IV, Vl, VII and VlIl, as applicable, with
such benefits to commence when benefits under the Pension Plan commence, and
(2) benefits attributable to paragraph (b) of Article IV hereunder in accordance
with Articles IV, Vl, VII and VlIl, as applicable, with such benefits to
commence at the time set forth in paragraph (b) of Article IV.  Such benefits
under paragraph (b) of Article IV shall be calculated as if, on the date of such
Separation from Service, the Participant (i) had completed a number of years of
Continuous Service equal to the greater of twelve (12) or the actual number of
years of his or her Continuous Service, and (ii) had attained an age equal to
the greater of sixty-two (62) or his or her actual age.  Notwithstanding
anything herein to the contrary, the amount payable pursuant to this Article X
shall be limited to the maximum amount otherwise payable pursuant to this
Article X that qualifies as a Grandfathered Deferral.
 
For purposes of Part A of this Supplemental Plan, a Participant’s voluntary
Separation from Service shall be deemed to be for "Good Reason" if it occurs
within six months of any of the following without the Participant’s express
written consent:
 
(a)           a substantial change in the nature, or diminution in the status,
of the Participant's duties or position from those in effect immediately prior
to the Change in Control;
 
(b)           a reduction by the Company in the Participant's annual base salary
as in effect on the date of a Change in Control or as in effect thereafter if
such compensation has been increased and such increase was approved prior to the
Change in Control;
 
(c)           a reduction by the Company in the overall value of benefits
provided to the Participant, as in effect on the date of a Change in Control or
as in effect thereafter if such benefits have been increased and such increase
was approved prior to the Change in Control (as used herein, "benefits" shall
include all profit sharing, retirement, pension, health, medical, dental,
disability, insurance, automobile, and similar benefits);
 
(d)           a failure to continue in effect any stock option or other
equity-based or non-equity based incentive compensation plan in effect
immediately prior to the Change in Control, or a reduction in the Participant's
participation in any such plan, unless the Participant is afforded the
opportunity to participate in an alternative incentive compensation plan of
reasonably equivalent value;
 
(e)           a failure to provide the Participant the same number of paid
vacation days per year available to him prior to the Change in Control, or any
material reduction or the elimination of any material benefit or perquisite
enjoyed by the Participant immediately prior to the Change in Control;
 
(f)           relocation of the Participant's principal place of employment to
any place more than 35 miles from the Participant’s previous principal place of
employment;
 
(g)           any material breach by the Company of any stock option or
restricted stock agreement; or
 
(h)           conduct by the Company, against the Participant's volition, that
would cause the Participant to commit fraudulent acts or would expose the
Participant to criminal liability;
 
provided that for purposes of clauses (b) through (e) above, "Good Reason" shall
not exist (A) if the aggregate value of all salary, benefits, incentive
compensation arrangements, perquisites and other compensation is reasonably
equivalent to the aggregate value of salary, benefits, incentive compensation
arrangements, perquisites and other compensation as in effect immediately prior
to the Change in Control, or as in effect thereafter if the aggregate value of
such items has been increased and such increase was approved prior to the Change
in Control, or (B) if the reduction in aggregate value is due to reduced
performance by the Company, the business unit of the Company for which the
Participant is responsible, or the Participant, in each case applying standards
reasonably equivalent to those utilized by the Company prior to the Change in
Control.
 
Not later than the occurrence of a Change in Control, the Company shall cause to
be transferred to a grantor trust described in Section 671 of the Code, assets
equal in value to all accrued obligations under Part A of this Supplemental Plan
as of one day following a Change in Control, in respect of both active employees
of the Company and retirees as of that date.  Such trust by its terms shall,
among other things, be irrevocable.  The value of liabilities and assets
transferred to the trust shall be determined by one or more nationally
recognized firms qualified to provide actuarial services as described in
Section 4 of the Computer Sciences Corporation Severance Plan for Senior
Management and Key Employees.  The establishment and funding of such trust shall
not affect the obligation of the Company to provide supplemental pension
payments under the terms of Part A of this Supplemental Plan to the extent such
benefits are not paid from the trust.  Notwithstanding anything herein or in any
trust agreement to the contrary, in no event shall (i) assets of the Company or
any affiliate be set aside or reserved (directly or indirectly) in a trust or
transferred to such a trust for purposes of paying deferred amounts and earnings
thereon for an “applicable covered employee” (as defined in Section
409A(b)(3)(D)(i) of the Code) under Part A of this Supplemental Plan during any
“restricted period” (as defined in Section 409A(b)(3)(B) of the Code), or (ii)
any assets of the Company, any affiliate or any trust described in this
paragraph become restricted to the provision of benefits under Part A of this
Supplemental Plan in connection with a “restricted period” (as defined in
Section 409A(b)(3)(B) of the Code); in each case, unless otherwise permitted
under Section 409A(b)(3) of the Code without the imposition of the additional
tax set forth in Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A.
 
ARTICLE XI
 
No Assignment
 
Benefits under Part A of this Supplemental Plan may not be assigned or alienated
and shall not be subject to the claims of any creditor.
 
ARTICLE XII
 
Administration
 
This Supplemental Plan shall be administered by the Chief Executive Officer or
by such other person or persons to whom the Chief Executive Officer may delegate
functions hereunder. With respect to all matters pertaining to this Supplemental
Plan, the determination of the Chief Executive Officer or his designated
delegate shall be conclusive and binding. The Chief Executive Officer shall be
eligible to participate in this Supplemental Plan in the same manner as any
other employee; provided, however, that the designation of the Chief Executive
Officer as a Participant and any other action provided herein with respect to
the Chief Executive Officer's participation shall be taken by the Compensation
Committee of the Board of Directors of the Company.
 
ARTICLE XIII
 
Release
 
In connection with any benefit or benefit payment under Part A of this
Supplemental Plan, or the designation of any beneficiary or any election or
other action taken or to be taken under Part A of the Supplemental Plan by any
Participant or any other person, the Company, acting through its Chief Executive
Officer or his delegate, may require such consents or releases as are reasonable
under the circumstances, and further may require any such designation, election
or other action to be in writing and in form reasonably satisfactory to the
Chief Executive Officer or his delegate.
 
ARTICLE XIV
 
No Waiver
 
The failure of the Company, the Chief Executive Officer or any other person
acting on behalf thereof to demand a Participant or other person claiming rights
with respect to a Participant to perform any act which such person is or may be
required to perform hereunder shall not constitute a waiver of such requirement
or a waiver of the right to require such act. The exercise of or failure to
exercise any discretion reserved to the Company, its Chief Executive Officer or
his delegate, to grant or deny any benefit to any Participant or other person
under Part A of this Supplemental Plan shall in no way require the Company, its
Chief Executive Officer or his delegate to similarly exercise or fail to
exercise such discretion with respect to any other Participant.
 
ARTICLE XV
 
No Contract
 
This Supplemental Plan is strictly a voluntary undertaking on the part of the
Company and, except with respect to the obligations of the Company upon and
following a Change in Control, which shall be absolute and unconditional, shall
not be deemed to constitute a contract or part of a contract between the Company
(or an Affiliate) and any employee or other person, nor shall it be deemed to
give any employee the right to be retained for any specified period of time in
the employ of the Company (or an Affiliate) or to interfere with the right of
the Company (or an Affiliate) to discharge or retire any employee at any time,
nor shall this Supplemental Plan interfere with the right of the Company (or an
Affiliate) to establish the terms and conditions of employment of any employee.
 
ARTICLE XVI
 
Indemnification
 
The Company shall defend, indemnify and hold harmless the Officers and Directors
of the Company acting in their capacity as such (and not as Participants herein)
from any and all claims, expenses and liabilities arising out of their actions
or failure to act hereunder, excluding fraud or willful misconduct.
 
ARTICLE XVII
 
Claim Review Procedure
 
Benefits will be provided to each Participant or beneficiary as specified in
Part A of this Supplemental Plan.
 
(a)  If such person (a “Claimant”) believes that the Claimant has not been
provided with benefits due under Part A of this Supplemental Plan, then the
Claimant has the right to make a written claim for benefits under the Plan.  If
such a written claim is made, and the Administrator wholly or partially denies
the claim, the Administrator shall provide the Claimant with written notice of
such denial, setting forth, in a manner calculated to be understood by the
Claimant:
 
(i)  
the specific reason or reasons for such denial;

 
 
       (ii)
specific reference to pertinent Plan provisions on which the denial is based;

 
 
      (iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 
(iv)  
an explanation of the Plan’s claims review procedure and time limits applicable
to those procedures, including a statement of the Claimant’s right to bring a
civil action under ERISA Section 502(a) if the claim is denied on appeal.

 
(b)           The written notice of any claim denial pursuant to paragraph (a)
of this Article XVII shall be given not later than thirty (30) days after
receipt of the claim by the Administrator, unless the Administrator determines
that special circumstances require an extension of time for processing the
claim, in which event:
 
(i)  
written notice of the extension shall be given by the Administrator to the
Claimant prior to thirty (30) days after receipt of the claim;

 
 
       (ii)
the extension shall not exceed a period of thirty (30) days from the end of the
initial thirty (30) day period for giving notice of a claim denial; and

 
 
      (iii)
the extension notice shall indicate (A) the special circumstances requiring an
extension of time and (B) the date by which the Administrator expects to render
the benefit determination.

 
(c)           The decision of the Administrator shall be final unless the
Claimant, within sixty (60) days after receipt of notice of the claims denial
from the Administrator, submits a written request to the Board of Directors of
the Company, or its delegate, for an appeal of the denial.  During that sixty
(60) day period, the Claimant shall be provided, upon request and free of
charge, reasonable access to , and copies of, all documents, records and other
information relevant to the claim for benefits.  The Claimant shall be provided
the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits as part of the Claimant’s
appeal.  The Claimant may act in these matters individually, or through his or
her authorized representative.
 
(d)           After receiving the written appeal, if the Board of Directors of
the Company, or its delegate, shall issue a written decision notifying the
Claimant of its decision on review, not later than thirty (30) days after
receipt of the written appeal, unless the Board of Directors of the Company or
its delegate determines that special circumstances require an extension of time
for reviewing the appeal, in which event:
 
 
         (i)
written notice of the extension shall be given by the Board of Directors of the
Company or its delegate prior to thirty (30) days after receipt of the written
appeal;

 
 
        (ii)
the extension shall not exceed a period of thirty (30) days from the end of the
initial thirty (30) day review period; and

 
(iii)  
the extension notice shall indicate (A) the special circumstances requiring an
extension of time and (B) the date by which the Board of Directors of the
Company or its delegate expects to render the appeal decision.

 
The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board of Directors
of the Company or its delegate, without regard to whether all the information
necessary to make a benefit determination on review accompanies the filing of
the appeal.  If the period of time for reviewing the appeal is extended as
permitted above, due to a claimant’s failure to submit information necessary to
decide the claim on appeal, then the period for making the benefit determination
on review shall be tolled from the date on which the notification of the
extension is sent to the claimant until the date on which the claimant responds
to the request for additional information.
 
(e)           In conducting the review on appeal, the Board of Directors of the
Company or its delegate shall take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.  If the Board of Directors of the Company or its
delegate upholds the denial, the written notice of decision from the Board of
Directors of the Company or its delegate shall set forth, in a manner calculated
to be understood by the Claimant:
 
(i)  
the specific reason or reasons for the denial;

 
 
       (ii)
specific reference to pertinent Plan provisions on which the denial is based;

 
 
      (iii)
a statement that the Claimant is entitled to be receive, upon request and free
of charge, reasonable access to , and copies of, all documents, records and
other information relevant to the claim for benefits; and

 
(iv)  
a statement of the Claimant’s right to bring a civil action under ERISA 502(a).

 
(f)           If the Plan or any of its representatives fail to follow any of
the above claims procedures, the Claimant shall be deemed to have duly exhausted
the administrative remedies available under the plan and shall be entitled to
pursue any available remedies under ERISA Section 502(a), including but not
limited to the filing of an action for immediate declaratory relief regarding
benefits due under the Plan.
 
ARTICLE XVIII
 
Termination of Benefits and Participation
 
Prior, but only prior to a Change in Control, the retirement benefits payable to
any Participant under Part A of this Supplemental Plan, and the participation of
such Participant in Part A of this Supplemental Plan, may be terminated with
respect to benefits under paragraph (b) of Article IV (but not with respect to
benefits under paragraph (a) of Article IV) if in the judgment of the Chief
Executive Officer, upon the advice of counsel, such Participant, directly or
indirectly:
 
(a)           breaches any obligation to the Company under any agreement
relating to assignment of inventions, disclosure of information or data, or
similar matters; or
 
(b)           competes with the Company, or renders competitive services (as a
director, officer, employee, consultant or otherwise) to, or owns more than a 5%
interest in, any person or entity that competes with the Company; or
 
(c)           solicits, diverts or takes away any person who is an employee of
the Company or advises or induces any employee to terminate his or her
employment with the Company; or
 
(d)           solicits, diverts or takes away any person or entity that is a
customer of the Company, or advises or induces any customer or potential
customer not to do business with the Company; or
 
(e)  discloses to any person or entity other than the Company, or makes any use
of, any information relating to the technology, know-how, products, business or
data of the Company or its subsidiaries, suppliers, licensors or customers,
including but not limited to the names, addresses and special requirements of
the customers of the Company.
 
ARTICLE XIX
 
Lump-Sum Acceleration
 
(a)           This Article XIX applies to benefits payable under paragraph (a)
of Article IV and under paragraph (b) of Article IV.
 
(b)           At any time within three (3) years after the occurrence of a
Change in Control, a Participant or the Participant’s Surviving Spouse may elect
to receive a lump sum payment, in an amount determined below, sixty (60) days
after giving written notice of the Participant’s desire or the Participant’s
Surviving Spouse’s desire to receive such lump sum benefit, to the person
designated to administer Part A of this Supplemental Plan under
Article XII.  The date which is sixty (60) days after the notice is given shall
be the “Commencement Date.”  The lump sum payment shall be determined in
accordance with paragraphs (c) and (d) of this Article XIX, and then shall be
reduced by a penalty equal to ten percent (10%) of such payment which shall be
irrevocably forfeited.
 
(c)           The lump sum payment shall equal the lump sum value of the
Participant’s (or the Participant’s Surviving Spouse’s, if applicable) remaining
Benefit as of the Commencement Date, but only to the extent such amount
qualifies as a Grandfathered Deferral.  The lump sum value shall be computed by
using the present value basis as is required under Section 417(e) of the Code at
the Commencement Date for determining lump sums under qualified plans.
 
(d)           In calculating the lump sum payment, the Cost of Living Adjustment
called for under Article XXI shall be taken into account as follows: The Company
shall determine the average of the 3 most recent adjustments under Article XXI
(or the 3 most recent adjustments that would have occurred had Article XXI been
in effect for all relevant periods).  That average so-determined shall be deemed
to apply for purposes of all future years for purposes of making the lump sum
calculation.
 
ARTICLE XX
 
Hardship Withdrawal
 
(a)  This Article XX applies to benefits payable under paragraph (a) of
Article IV and under paragraph (b) of Article IV, and is applicable only to
Participants who have commenced receiving retirement benefits under Part A of
this Supplemental Plan.
 
(b)           “Hardship” of a Participant shall mean an unforeseeable emergency
which constitutes a severe financial hardship resulting from any one or more of
the following:
 
 
         (i)
sudden and unexpected illness or accident of the Participant or of a dependent
(as defined in Section 152(a)of the Code) of the Participant;

 
 
        (ii)
loss of the Participant’s property due to casualty; or

 
 
       (iii)
any other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the Participant’s control.

 
(c)           Whether a Participant has incurred a Hardship shall be determined
by the person designated to administer Part A of this Supplemental Plan under
Article XII, in his discretion on the basis of all relevant facts and
circumstances and in accordance with nondiscriminatory and objective standards,
uniformly interpreted and consistently applied.
 
(d)           A Participant may make a withdrawal from the Participant's
account, in the form of a lump sum, on account of the Participant's Hardship,
only to the extent that the Hardship is not otherwise relievable:
 
 
         (i)
through reimbursement or compensation by insurance or otherwise, or

 
(ii)  
by liquidation of the Participant’s assets (to the extent that such liquidation
does not itself cause a Hardship).

 
(e)           The amount of the lump sum hardship withdrawal shall not exceed
the current lump sum value of the remaining benefits otherwise due, as
determined immediately prior to the hardship distribution, and as determined by
using the methodology described in paragraphs (c) and (d) of Article XIX,
without regard to the penalty provision of paragraph (b) of Article XIX.
 
(f)           If a hardship lump sum distribution is made to a Participant, the
amount of future benefits under Part A of this Supplemental Plan shall be
reduced, as follows:
 
(i)  
First, the current lump sum value of the benefits otherwise due shall be
determined immediately prior to the hardship distribution by using the
methodology described in paragraphs (c) and (d) of Article XIX, without regard
to the penalty provision of paragraph (b) of Article XIX.

 
(ii)  
Second, the amount of the lump sum hardship distribution to be made shall be
subtracted from the amount so determined.  The resulting net amount is called
the “Resulting Net Value.”

 
(iii)  
Third, all future benefit payments shall be adjusted downward, to an amount that
has a lump sum present value equal to the Resulting Net Value.  Such lump sum
present value shall be calculated using the methodology described in paragraphs
(c) and (d) of Article XIX, without regard to the penalty provision of
paragraph (b) of Article XIX.

 
(g)           Participants may request a Hardship withdrawal from either
benefits otherwise payable under paragraph (a) of Article IV or under
paragraph (b) of Article IV, or from benefits payable under both paragraphs (a)
and (b).
 
(h)           The provisions of this Article XX shall be equally applicable to
Participant’s Surviving Spouse.
 
ARTICLE XXI
 
Cost of Living Adjustment
 
(a)           This Article XXI applies to benefits payable on or after
August 13, 2001 under paragraph (b) of Article IV, but does not apply to
benefits payable under paragraph (a) of Article IV.
 
(b)           On the first day of each fiscal year of the Company, following
commencement of payment of benefits to the Participant (or that Participant’s
Surviving Spouse, as applicable) hereunder, the benefits payable to that
Participant (or that Participant’s Surviving Spouse) shall be subject to an
upward adjustment, as follows:
 
(i)  
Benefits payable shall be increased by an amount equal to the lesser of (A) the
greater of zero or the most recently published annual percent change in the
Consumer Price Index (as hereinafter defined), as computed to the nearest
one-tenth of one percent (0.1) for the twelve consecutive reference months of
March of the prior calendar year through and including February of the current
calendar year ; or (B) five percent (5%).

 
(ii)  
Such adjustments, if any, shall be calculated for each year, irrespective of any
other year’s adjustment.  For example, if the CPI change in four successive
years is 3%, 6%, 7% and 3%, the Company would implement corresponding increases
equal to 3%, 5%, 5% and 3%.

 
(c)  The “Consumer Price Index” is “The Consumer Price Index for All Urban
Consumers (CPI-U) for the U.S. City Average for All Items, 1982-84=100” as
published by the Bureau of Labor Statistics.
 
(d)  In the event that the Bureau of Labor Statistics reissues CPI data to
correct an error in previously published CPI data, any affected benefits will be
recalculated by the Company.
 
ARTICLE XXII
 
Certain Further Payments By the Company
 
(a)           This Article XXII applies to benefits payable under paragraph (a)
of Article IV and under paragraph (b) of Article IV.
 
(b)  The Company shall be obligated to make certain further payments to
Participants as set forth in this Article XXII.
 
(c)  In the event that any amount or benefit payable to the Participant by the
Company on or after August 13, 2001 pursuant to Part A of this Supplemental Plan
(collectively, the "Taxable Benefits") is subject on or after August 13, 2001 to
the tax imposed under Section 3121 of the Code (the "FICA Tax"), or any similar
tax that may hereafter be imposed, the Company shall pay to the Participant at
the time specified in paragraph (d) below, the Tax Reimbursement Payment (as
hereinafter defined).  The “Tax Reimbursement Payment” is defined as an amount,
which when reduced by any FICA Tax paid by the Participant on the Taxable
Benefits (but without reduction for any Federal, state or local income taxes on
such Taxable Benefits), shall be equal to the amount of any Federal, state or
local income taxes payable because of the inclusion of the Tax Reimbursement
Payment in the Participant’s adjusted gross income, by applying the highest
applicable marginal rate of Federal, state and local income taxation,
respectively, for the calendar year in which the Tax Reimbursement Payment is to
be made.
 
(d)  For purposes of determining the amount of the Tax Reimbursement Payment,
the Participant shall be deemed:
 
 
         (i)
to pay Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the Tax Reimbursement Payment is
to be made; and

 
(ii)  
to pay any applicable state and local income taxes at the highest applicable
marginal rate of taxation for the calendar year in which the Tax Reimbursement
Payment is to be made, net of the maximum reduction in Federal income taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year (determined without regard to limitations on deductions based upon
the amount of the Participant’s adjusted gross income.)

 
(e)  The Tax Reimbursement Payment attributable to a Taxable Benefit shall be
paid to the Participant not more than thirty (30) days following the incurrence
of the FICA Tax.  If the amount of such Tax Reimbursement Payment cannot be
finally determined on or before the date on which payment is due, the Company
shall pay to the Participant an amount estimated in good faith by the Company to
be the minimum amount of such Tax Reimbursement Payment and shall pay the
remainder of such Tax Reimbursement Payment as soon as the amount thereof can be
determined.
 



--------------------------------------------------------------------------------


 
PART B
 

All capitalized terms used in this Part B shall have the definitions provided
for in this Part B or Articles I, II or III of this Supplemental Plan.
 
ARTICLE XXIII
 
Part B Retirement Benefits
 
The amount of retirement benefit payable under Part B to each Participant upon
Separation from Service (as defined in paragraph (d) below) shall be as
determined in this Article XXIII, except as otherwise provided in
Articles XXXVIII, XXXIX and XL.
 
(a)           A Participant who is entitled to receive a benefit under the
Computer Sciences Corporation Employee Pension Plan ("Pension Plan"), shall be
entitled to receive an excess benefit under Part B of this Supplemental Plan (a
“Part B Excess Benefit”). The Part B Excess Benefit hereunder vests at the time
that the Participant becomes vested under the Pension Plan.  The Part B Excess
Benefit is the additional monthly amount calculated as follows: the additional
monthly amount which the Participant would otherwise be entitled to receive as a
single life annuity under the Pension Plan at the date of commencing payment of
the Part B Excess Benefit, if the limitations imposed by Sections 401(a)(17) and
415 of the Code, were not applied, less any benefits that the Participant is
entitled to receive as a single life annuity at that date under Appendix N of
the Pension Plan, and provided further, that in making such calculation:
 
 
         (i)
all deferrals of salary under the Company’s Deferred Compensation Plan shall be
disregarded, as if no deferrals had been made;

 
 
        (ii)
compensation for periods of time prior to date of first participation in this
Supplemental Plan shall be disregarded and not taken into account; and

 
 
       (iii)
compensation from all affiliates of the Company shall be taken into account, as
if such affiliates were participating employers in the Pension Plan.

 
Notwithstanding anything herein to the contrary, the amount payable pursuant to
this paragraph (a) shall be limited to the maximum amount otherwise payable
pursuant to this paragraph (a) that qualifies as a Section 409A Deferral.
 
In addition to the benefit described in this paragraph (a), a benefit as
described in paragraph (b) following may be payable to the Participant.  Subject
to Article XXIII(f), the payment of the Part B Excess Benefit shall commence on
the first day of the month and year specified by the Participant in a
distribution election made pursuant to this Article XXIII(a) (a “Part B Excess
Benefit Distribution Election”), which date may not be earlier than the later of
(i) the month immediately following the month in which the Participant attains
age fifty-five (55) or (ii) the month immediately following the month in which
the Participant has Separation from Service.  If Participant has not made a
valid, timely Part B Excess Benefit Distribution Election pursuant to this
Article XXIII(a), then, subject to Article XXIII(f), the Participant’s Part B
Excess Benefit shall automatically commence on the later of: the month following
the month in which the Participant attains age fifty-five (55), or the month
following the month in which Participant has a Separation from Service.
 
Within 30 days after an individual first becomes a Participant (or no later than
December 31, 2007 for individuals who became Participants on or prior to that
date), each Participant shall make a Part B Excess Benefit Distribution Election
pursuant to this Article XXIII(a) with respect to the Participant’s Part B
Excess Benefit.  A Part B Excess Benefit Distribution Election pursuant to this
Article XXIII(a) may be superseded by a subsequent election; provided, however,
that no subsequent election pursuant to this Article XXIII(a) shall be effective
unless (i) it is made at least twelve (12) months prior to the Participant’s
Separation from Service, (ii) such election does not become effective until
twelve (12) months after its submission to the Company and (iii) such election
provides for the deferral of the date of commencement of distributions under
this Excess Plan for a minimum of five (5) additional years.  For purposes of
the 5-year re-deferral limitation set forth in the preceding sentence,
distributions that are to be paid in installments (as opposed to in a lump sum)
shall be treated as a single payment payable on the date the installments are
otherwise due to commence.
 
All Part B Excess Benefit Distribution Elections pursuant to this
Article XXIII(a) shall be made on such form or forms provided to the Participant
by the Company, which forms may require such other information, acknowledgements
or agreements as may be determined by the Company in its sole discretion.
 
(b)           A Participant who has a Separation from Service on or after
attaining age sixty-two (62) shall receive an amount determined under this
paragraph (b).  A Participant who has a Separation from Service prior to
attaining age sixty-two (62) shall only receive an amount determined under this
paragraph (b) if he or she is entitled to an early separation benefit pursuant
to Article XXIV(b), a pre-retirement death benefit pursuant to
Article XXVI(b)(ii) or a disability benefit pursuant to Article XXVII.  Amounts
payable pursuant to this paragraph (b) shall be paid monthly in the form of a
life annuity.  Payments shall commence on the first day of the calendar month
that is on or immediately after a Participant’s Separation from Service
date.  The monthly amount payable shall be equal to (i) one-twelfth (1/12) of
fifty percent (50%) of the Participant’s Average Base Salary Rate (as defined in
paragraph (d) below), minus (ii) the amount determined under paragraph (c)
below, unless Participant is also entitled to a benefit under Article IV(b) of
Part A of this Supplemental Plan, in which case such reduction shall be offset
by the amount by which the benefit under Article IV(b) of Part A of this
Supplemental Plan is reduced.  The resulting amount will be proportionately
reduced pursuant to paragraph (e) below if the Participant has a Separation from
Service prior to attaining age sixty-two (62) and/or with fewer than twelve (12)
years of Continuous Service.  Notwithstanding anything herein to the contrary,
the amount payable pursuant to this paragraph (b) shall be limited to the
maximum amount otherwise payable pursuant to this paragraph (b) that qualifies
as a Section 409A Deferral.
 
(c)           The amount determined under this paragraph (c) shall generally be
equal to the primary social security benefit paid or payable to the Participant
at the time benefits commence under Part B of this Supplemental Plan, whether or
not the Participant is denied social security benefits because of other income
or voluntarily forgoes social security income. However, where a Participant
commences to receive benefits under Part B of this Supplemental Plan prior to
attaining the minimum age (the “Minimum Social Security Age”) at which he will
be entitled to commence receiving social security benefits (currently age
sixty-two (62)), his benefits under this Plan shall be reduced by the amount of
social security benefits it is estimated he would be entitled to receive
monthly. The estimated social security benefit will be calculated based on the
Participant’s compensation through his Separation from Service date as though he
were the Minimum Social Security Age on such date, and in accordance with social
security rules in effect at the time of his Separation from Service.
 
(d)           The term “Base Salary Rate” means the annual salary rate of a
Participant from the Company and all Affiliates exclusive of overtime, bonus,
incentive or any other type of special compensation. The term “Average Base
Salary Rate” means the average of the highest three (3) of the last five (5)
Base Salary Rates of a Participant which are the Base Salary Rates in effect on
his Separation from Service date and on the same day and month for each of the
four (4) years (or the period of Continuous Service if fewer than four (4)
years) immediately preceding the Separation from Service date.  If the period of
Continuous Service as of a Participant’s Separation from Service date is (i)
less than two years but more than one year, “Average Base Salary Rate” means the
average of the Base Salary Rate on his Separation from Service date and on the
same day and month of the immediately preceding year, or (ii) less than one
year, “Average Base Salary Rate” means the Base Salary Rate on his Separation
from Service date.
 
Unless otherwise determined in writing with respect to a Participant by the
Chief Executive Officer, the term “Continuous Service” means the period of
service without interruption of a person commencing as of the date of hire of
such person by the Company or an Affiliate and ending on the date of “separation
from service” (as defined under Section 409A) for any reason from the Company
and all Affiliates (“Separation from Service”). The term “Affiliate” means a
corporation or other entity of which fifty-one percent (51%) or more of the
capital stock or capital or profits interest (in the case of a noncorporate
entity) is directly or indirectly owned by the Company. A medical leave of
absence not exceeding twelve (12) months authorized by a Company written policy
or any other leave of absence authorized by a Company written policy or approved
in writing by the Chief Executive Officer shall not be deemed an interruption in
Continuous Service or a Separation from Service.
 
In the event the Company acquires a corporation or other entity (“Acquisition”),
and any employee of Acquisition, by written determination of the Chief Executive
Officer of the Company, becomes a Participant in the Supplemental Plan, such
Participant’s period of Continuous Service shall commence no sooner than the
date Acquisition becomes an Affiliate of the Company unless the Company’s Chief
Executive Officer otherwise determines and so confirms in writing.
 
(e)           If a Participant has a Separation from Service prior to attaining
age sixty-two (62) and/or with fewer than twelve (12) years of Continuous
Service, then the benefit determined under paragraph (b) of this Article XXIII
(after subtracting the amount determined under paragraph (c) of this
Article XXIII) shall be proportionately reduced by five percent (5%) for each
year under age sixty-two (62), and then further reduced by 1/12 for each year
under twelve (12) years of Continuous Service, pro-rated, in each case, on a
completed-months basis.
 
By way of example, assume that a Participant entitled to receive a benefit
determined under paragraph (b) has a Separation from Service at age sixty-one
(61) and four (4) completed months, with ten (10) years and one (1) completed
month of Continuous Service and an Average Base Salary Rate of $300,000.  Assume
further that the monthly amount calculated under paragraph (c) is $1,500.  The
monthly benefit determined under paragraph (b) would be equal to $11,000
(one-twelfth (1/12) of fifty percent (50%) of $300,000, or $12,500, minus
$1,500), reduced by 3.33% (1/12 of 5% for each of the eight months under age
sixty-two (62)) to $10,634, and further reduced by 15.97% (1/12 of 1/12 for each
of the twenty-three (23) months under twelve (12) years of Continuous Service)
to $8,936.
 
Unless expressly determined to the contrary in writing by the Chief Executive
Officer, no period of service completed by a person after attainment of age
sixty-five (65) and no adjustment to any person’s Base Salary Rate which occurs
after attainment of age sixty-five (65) shall be taken into account in computing
benefits hereunder.
 
              (f)           Notwithstanding anything herein to the contrary: no
distributions to a Specified Employee (as hereinafter defined) under Part B of
this Supplemental Plan that are to be made as a result of the Specified
Employee’s Separation from Service for any reason other than the Specified
Employee’s death or “disability” (as such term is defined under Section 409A)
shall be made or commence prior to the date that is the earlier of six months
after the date of Separation from Service or the date of the Participant’s
death, or such shorter period that, in the opinion of such counsel, is
sufficient to avoid the imposition of the additional tax under Section
409A(a)(1)(B) or any other taxes or penalties imposed under Section 409A (the
“Section 409A Taxes”); provided that any distributions that otherwise would have
been payable during such six-month (or shorter) period, plus interest accrued
thereon at a rate equal to the 120-month rolling average yield to maturity of
the index called the “Merrill Lynch U.S. Corporates, A Rated, 15+ Years Index”
as of December 31 of the year preceding the year in which the Separation from
Service occurs, compounded annually, shall be distributed in lump sum on the
first day following the expiration of such six-month (or shorter) period.  For
purposes of Part B of this Supplemental Plan the term “Specified Employee” shall
mean any Plan B Participant who is a “specified employee” (as such term is
defined under Section 409A) of the Company.  The “identification date” (as
defined under Section 409A) for purposes of identifying Specified Employees
shall be September 30 of each calendar year.  Individuals identified on any
identification date shall be treated as Specified Employees for the 12-month
period beginning on January 1 of the calendar year following the year of the
identification date.  In determining whether an individual is a Specified
Employee as of an identification date, all individuals who are nonresident
aliens during the entire 12-month period ending on such identification date
shall be excluded for purposes of determining which individuals will be
Specified Employees.
 
 
ARTICLE XXIV

 
 
Eligibility for Benefits

 
(a)           Except as otherwise provided in paragraph (a) of Article XXIII, in
paragraph (b) of this Article XXIV, and in Articles XXVI, XXVII, XXVIII and
XXIX, and subject to paragraph (g) of Article XXIII:
 
 
         (i)
Participants shall become eligible to commence receiving retirement benefits
under Part B of this Supplemental Plan after Separation from Service on or after
attaining age sixty-two (62) and such benefits shall be calculated in accordance
with the provisions of Article XXIII;

 
 
        (ii)
no Participant in Part B of this Supplemental Plan shall have any vested
interest in or right to receive a benefit hereunder until attainment of the age
of sixty-two (62); and

 
 
       (iii)
unless otherwise determined in writing by the Chief Executive Officer, any
interruption in the Continuous Service of a Participant herein prior to the
attainment of age sixty-two (62) shall terminate the participation in Part B of
this Supplemental Plan of such Participant, and no benefit under Part B shall be
payable to or with respect to such Participant.

 
(b)           A Participant whose Separation from Service occurs on or after
attaining age fifty-five (55), but prior to attaining age sixty-two (62), will
be entitled to a special early separation benefit, payable monthly as calculated
in accordance with the provisions of Article XXIII(b), if such benefit is
approved by the Chief Executive Officer in his or her sole and unfettered
discretion.  Under special circumstances, the Board of Directors of the Company
may approve a special early separation benefit for a Participant whose
Separation from Service occurs prior to attaining age fifty-five (55).
 
ARTICLE XXV
 
Form of Benefit Payments
 
(a)           Except as provided in Articles XXVl and XXXVIII, benefits payable
based on the calculations in Article XXIII of Part B of this Supplemental Plan
shall be paid monthly for the life-time of the Participant, unless at the time
payment of benefits to a Participant commence (1) the Participant is married and
(2) the Spousal Benefit conditions set forth in this paragraph (a) are not
met.  Except as provided in Articles XXVl and XXXVIII, upon the death of the
Participant, benefits shall continue to be paid to the Participant's spouse for
the lifetime of such spouse at the rate of fifty percent (50%) of Participant's
benefit (and to be calculated without regard to the offset in Article XXIII(a)
regarding Appendix N of the Pension Plan), provided certain conditions set forth
in this paragraph (a) are met. The conditions of such Spousal Benefit are
(1) that the spouse shall be married to the Participant as of the date of the
Participant's Separation from Service and (2) the spouse shall be no more than
five years younger than the Participant.  Except as provided in Articles XXVl
and XXXVIII, in the event at the time payment of benefits to a Participant
commence the Participant is married and the spouse is more than five years
younger than the Participant, the Participant shall receive benefit payments in
the form of a joint and survivor option as described in paragraph (b) following.
 
(b)           In the event that at the time payment of benefits to a Participant
commence (1) Participant is married and (2) Participant's spouse is more than
five years younger than Participant, Participant shall receive benefit payments
under Part B of this Supplemental Plan in the form of a joint and survivor
option providing monthly benefits for the lifetime of the Participant with fifty
percent (50%) of such amount continued after the Participant's death to the
spouse to whom the Participant is married as of the date of the Participant's
Separation from Service, for the lifetime of such spouse.  The amount of monthly
payments available under this option shall be determined by reference to factors
such as the Participant's life expectancy, the life expectancy of the
Participant's spouse, prior benefits received under the Supplemental Plan, and
the percentage of the Participant's monthly benefit which is continued after the
Participant's death to the Participant's spouse, so that the value of the joint
and survivor option is the actuarial equivalent of the benefits otherwise
payable under paragraph (a) of this Article XXV inclusive of the Participant and
the spousal fifty percent (50%) survivor benefits, which shall be calculated
assuming the Participant's spouse was exactly five years younger than
Participant. In determining the monthly amount payable under the joint and
survivor option with respect to any Participant, the Company may rely upon such
information as it, in its sole discretion, deems reliable, including but not
limited to, the opinion of an enrolled actuary or annuity purchase rates quoted
by an insurance company licensed to conduct an insurance business in the State
of California.  The monthly amount payable during the lifetime of the
Participant shall in no event be adjusted by reason of the death of the
Participant's spouse prior to the death of the Participant, or by reason of the
dissolution of the marriage between the Participant and such spouse, or for any
other reason.
 
ARTICLE XXVI
 
Pre-Retirement Death Benefits
 
Except as provided in Article XXXVIII, in the event of the death of a
Participant hereunder during a period of Continuous Service and participation in
Part B of this Supplemental Plan and after attainment of age 55 (or if death
occurs before age 55, then following approval of the Board of Directors of the
Company in special circumstances), the beneficiary or the spouse of the
Participant shall be entitled to benefits as provided below in paragraphs (a)
and (b):
 
(a)           Participant's spouse shall be entitled to a fifty percent (50%) or
the actuarial equivalent spousal benefit (as determined pursuant to Article XXV,
paragraphs (a) or (c), as applicable), attributable to Participant's Part B
Excess Benefit under Article XXIII(a) above calculated as of the Participant’s
date of death (and to be calculated without regard to the offset in
Article XXIII(a) regarding Appendix N of the Pension Plan), and with such
spousal benefit to be reduced in an amount equal to any Qualified Pre-Retirement
Survivor Annuity benefit under the Pension Plan relating to benefits on
Appendix N thereof.  This spousal benefit shall commence on the later of date
the Participant’s death or the date on which the Participant would have
otherwise attained the age of 55.
 
(b)           A benefit under paragraph (i) below or a benefit under
paragraph (ii) below shall be paid by the Company, whichever is determined by
the Administrator to be greater value (on an actuarial equivalence basis) at the
time of the Participant’s death.
 
 
         (i)
A lump sum death benefit shall be payable by the Company to the Participant's
designated beneficiary or, if no such beneficiary is then living or no such
beneficiary can be located, to the Participant's estate, payable within thirty
(30) days of the Participant’s death. The amount of such death benefit shall be
two (2) times the Participant's Base Salary Rate in effect on the date of the
Participant's death.

 
 
        (ii)
Participant's spouse shall receive a spousal fifty percent (50%) or the
actuarial equivalent spousal benefit (as determined pursuant to Article XXV,
paragraphs (a) or (b), as applicable), attributable to Participant’s benefit
under Article XXIII(b) above calculated as of the Participant’s date of
death.  In the event a Participant is not married at the time of Participant's
death, a lump sum death benefit shall be payable in accordance with
paragraph (b)(i) preceding.

 
No benefits shall be payable under this Article XXVI if the Participant's death
occurs as a result of an act of suicide within twenty-five (25) months after
commencement of participation in this Supplemental Plan.  Notwithstanding
anything herein to the contrary, the amount payable pursuant to this
Article XXVI shall be limited to the maximum amount otherwise payable pursuant
to this Article XXVI that qualifies as a Section 409A Deferral.
 
ARTICLE XXVII
 
Disability Benefits
 
A disability benefit is payable under Part B of this Supplemental Plan, as
follows:
 
(a)           If a Participant has a Separation from Service by reason of
Permanent Disability (as hereinafter defined) prior to attaining age sixty-two
(62) and on or after attaining age fifty-five (55) (or, in special
circumstances, if such Separation from Service occurs prior to attaining age
fifty-five (55) and has been approved for this benefit by the Board of Directors
of the Company), then:
 
(i)  
the Participant shall become eligible to commence receiving his or her Part B
Excess Benefit under paragraph (a) of Article XXIII, as calculated thereunder as
of the Separation from Service date (this benefit shall be automatically payable
commencing on the later of date such Separation from Service or the date the
Participant is first eligible to commence benefits under the Pension Plan,
subject to paragraph (f) of Article XXIII); and

 
(ii)  
the Participant shall become eligible to commence, subject to paragraph (f) of
Article XXIII, receiving a benefit under paragraph (b) of Article XXIII, as
calculated thereunder as of the Separation from Service date.

 
Notwithstanding anything herein to the contrary, the amount payable pursuant to
this Article XXVII shall be limited to the maximum amount otherwise payable
pursuant to this Article XXVII that qualifies as a Section 409A Deferral.
 
(b)           “Permanent Disability” shall mean the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months, unless a different definition applies for a Participant in an employment
agreement approved by the Compensation Committee of the Board of Directors, in
which case that different definition shall also apply to Part B of this
Supplemental Plan.  The Participant shall not be deemed to have a Permanent
Disability until proof of the existence thereof shall have been furnished to the
Board of Directors of the Company in such form and manner, and at such times, as
the Board of Directors may require.  Any determination by the Board of Directors
of the Company that the Participant does or does not have a Permanent Disability
shall be final and binding upon the Company and the Participant.
 
ARTICLE XXVIII
 
Right to Amend, Modify, Suspend or Terminate Plan
 
By action of the Company's Board of Directors, the Company may amend, modify,
suspend or terminate Part B of this Supplemental Plan without further liability
to any employee or former employee or any other person. Notwithstanding the
preceding sentence:
 
(a)           Part B of this Supplemental Plan may not be amended, modified,
suspended or terminated as to a Participant whose Separation from Service has
occurred and who is entitled to receive or has commenced to receive benefits
under Part B of this Supplemental Plan, without the express written consent of
such Participant or, if deceased, such Participant's designated beneficiary or,
if no beneficiary is then living or if no beneficiary can be located, such
Participant's legal representative.
 
(b)           Following a Change in Control (as defined in Article XXIX), Part B
of this Supplemental Plan may not be amended, modified, suspended or terminated
as to any Participant who was a Participant prior to such Change in Control,
without the express written consent of such Participant.
 
(c)           Part B of this Supplemental Plan may not be amended, modified,
suspended or terminated as to a Participant with respect to benefits already
accrued under paragraph (a) of Article XXIII, without the express written
consent of such Participant, but may be amended, modified, suspended or
terminated as to a Participant with respect to benefits not yet accrued under
paragraph (a) of Article XXIII without such consent.
 
(d)           Notwithstanding anything herein to the contrary, termination of
Part B of this Supplemental Plan shall not be a distribution event for any
benefits provided for under Part B of this Supplemental Plan unless permitted
under Section 409A without the imposition of the Section 409A Taxes.
 
ARTICLE XXIX
 
Change in Control
 
The term "Change in Control" means the consummation of a “change in the
ownership” of the Company, a “change in effective control” of the Company or a
“change in the ownership of a substantial portion of the assets” of the Company,
in each case, as defined under Section 409A.
 
In the event a Participant who was a Participant as of the date of a Change in
Control either (a) has an involuntary Separation from Service for any reason
(which, for purposes of this Article XXIX, shall include a voluntary Separation
from Service for Good Reason, as hereinafter defined) within thirty-six full
calendar months following such Change in Control, or (b) has a voluntary
Separation from Service for any reason other than Good Reason (including the
death of the Participant) more than twelve (12) full calendar months after, but
within thirty-six (36) full calendar months following, such Change in Control,
such Participant shall be entitled to receive immediately upon such Separation
from Service, without regard to approval by the Chief Executive Officer or any
other person(s) (1) benefits attributable to paragraph (a) of Article XXIII
hereunder in accordance with Articles XXIII, XXV, XXVI and XXVII, as applicable,
with such benefits to commence in accordance with paragraph (a) of
Article XXIII, subject to paragraph (f) of Article XXIII, and (2) benefits
attributable to paragraph (b) of Article XXIII hereunder in accordance with
Articles XXIII, XXV, XXVI and XXVII, as applicable, with such benefits to
commence at the time set forth in paragraph (b) of Article XXIII, subject to
paragraph (f) of Article XXIII.  Such benefits under paragraph (b) of
Article XXIII shall be calculated as if, on the date of such Separation from
Service, the Participant (i) had completed a number of years of Continuous
Service equal to the greater of twelve (12) or the actual number of years of his
or her Continuous Service, and (ii) had attained an age equal to the greater of
sixty-two (62) or his or her actual age.  Notwithstanding anything herein to the
contrary, the amount payable pursuant to this Article XXIX shall be limited to
the maximum amount otherwise payable pursuant to this Article XXIX that
qualifies as a Section 409A Deferral.
 
For purposes of Part B of this Supplemental Plan, a Participant’s voluntary
Separation from Service shall be deemed to be for "Good Reason" if it occurs
within six months of any of the following without the Participant’s express
written consent:
 
(a)           a substantial change in the nature, or diminution in the status,
of the Participant's duties or position from those in effect immediately prior
to the Change in Control;
 
(b)           a reduction by the Company in the Participant's annual base salary
as in effect on the date of a Change in Control or as in effect thereafter if
such compensation has been increased and such increase was approved prior to the
Change in Control;
 
(c)           a reduction by the Company in the overall value of benefits
provided to the Participant, as in effect on the date of a Change in Control or
as in effect thereafter if such benefits have been increased and such increase
was approved prior to the Change in Control (as used herein, "benefits" shall
include all profit sharing, retirement, pension, health, medical, dental,
disability, insurance, automobile, and similar benefits);
 
(d)           a failure to continue in effect any stock option or other
equity-based or non-equity based incentive compensation plan in effect
immediately prior to the Change in Control, or a reduction in the Participant's
participation in any such plan, unless the Participant is afforded the
opportunity to participate in an alternative incentive compensation plan of
reasonably equivalent value;
 
(e)           a failure to provide the Participant the same number of paid
vacation days per year available to him prior to the Change in Control, or any
material reduction or the elimination of any material benefit or perquisite
enjoyed by the Participant immediately prior to the Change in Control;
 
(f)           relocation of the Participant's principal place of employment to
any place more than 35 miles from the Participant’s previous principal place of
employment;
 
(g)           any material breach by the Company of any stock option or
restricted stock agreement; or
 
(h)           conduct by the Company, against the Participant's volition, that
would cause the Participant to commit fraudulent acts or would expose the
Participant to criminal liability;
 
provided that for purposes of clauses (b) through (e) above, "Good Reason" shall
not exist (A) if the aggregate value of all salary, benefits, incentive
compensation arrangements, perquisites and other compensation is reasonably
equivalent to the aggregate value of salary, benefits, incentive compensation
arrangements, perquisites and other compensation as in effect immediately prior
to the Change in Control, or as in effect thereafter if the aggregate value of
such items has been increased and such increase was approved prior to the Change
in Control, or (B) if the reduction in aggregate value is due to reduced
performance by the Company, the business unit of the Company for which the
Participant is responsible, or the Participant, in each case applying standards
reasonably equivalent to those utilized by the Company prior to the Change in
Control.
 
Not later than the occurrence of a Change in Control, the Company shall cause to
be transferred to a grantor trust described in Section 671 of the Code, assets
equal in value to all accrued obligations under Part B of this Supplemental Plan
as of one day following a Change in Control, in respect of both active employees
of the Company and retirees as of that date.  Such trust by its terms shall,
among other things, be irrevocable.  The value of liabilities and assets
transferred to the trust shall be determined by one or more nationally
recognized firms qualified to provide actuarial services as described in
Section 4 of the Computer Sciences Corporation Severance Plan for Senior
Management and Key Employees.  The establishment and funding of such trust shall
not affect the obligation of the Company to provide supplemental pension
payments under the terms of Part B of this Supplemental Plan to the extent such
benefits are not paid from the trust.  Notwithstanding anything herein or in any
trust agreement to the contrary, in no event shall (i) assets of the Company or
any affiliate be set aside or reserved (directly or indirectly) in a trust or
transferred to such a trust for purposes of paying deferred amounts and earnings
thereon for an “applicable covered employee” (as defined in Section
409A(b)(3)(D)(i) of the Code) under Part B of this Supplemental Plan during any
“restricted period” (as defined in Section 409A(b)(3)(B) of the Code), or (ii)
any assets of the Company, any affiliate or any trust described in this
paragraph become restricted to the provision of benefits under Part B of this
Supplemental Plan in connection with a “restricted period” (as defined in
Section 409A(b)(3)(B) of the Code); in each case, unless otherwise permitted
under Section 409A(b)(3) of the Code without the imposition of any Section 409A
Taxes.
 
ARTICLE XXX
 
No Assignment
 
Benefits under Part B of this Supplemental Plan may not be assigned or alienated
and shall not be subject to the claims of any creditor.
 
ARTICLE XXXI
 
Administration
 
This Supplemental Plan shall be administered by the Chief Executive Officer or
by such other person or persons to whom the Chief Executive Officer may delegate
functions hereunder. With respect to all matters pertaining to this Supplemental
Plan, the determination of the Chief Executive Officer or his designated
delegate shall be conclusive and binding. The Chief Executive Officer shall be
eligible to participate in this Supplemental Plan in the same manner as any
other employee; provided, however, that the designation of the Chief Executive
Officer as a Participant and any other action provided herein with respect to
the Chief Executive Officer's participation shall be taken by the Compensation
Committee of the Board of Directors of the Company.
 
ARTICLE XXXII
 
Release
 
In connection with any benefit or benefit payment under Part B of this
Supplemental Plan, or the designation of any beneficiary or any election or
other action taken or to be taken under Part B of the Supplemental Plan by any
Participant or any other person, the Company, acting through its Chief Executive
Officer or his delegate, may require such consents or releases as are reasonable
under the circumstances, and further may require any such designation, election
or other action to be in writing and in form reasonably satisfactory to the
Chief Executive Officer or his delegate.
 
ARTICLE XXXIII
 
No Waiver
 
The failure of the Company, the Chief Executive Officer or any other person
acting on behalf thereof to demand a Participant or other person claiming rights
with respect to a Participant to perform any act which such person is or may be
required to perform hereunder shall not constitute a waiver of such requirement
or a waiver of the right to require such act. The exercise of or failure to
exercise any discretion reserved to the Company, its Chief Executive Officer or
his delegate, to grant or deny any benefit to any Participant or other person
under Part B of this Supplemental Plan shall in no way require the Company, its
Chief Executive Officer or his delegate to similarly exercise or fail to
exercise such discretion with respect to any other Participant.
 
ARTICLE XXXIV
 
No Contract
 
This Supplemental Plan is strictly a voluntary undertaking on the part of the
Company and, except with respect to the obligations of the Company upon and
following a Change in Control, which shall be absolute and unconditional, shall
not be deemed to constitute a contract or part of a contract between the Company
(or an Affiliate) and any employee or other person, nor shall it be deemed to
give any employee the right to be retained for any specified period of time in
the employ of the Company (or an Affiliate) or to interfere with the right of
the Company (or an Affiliate) to discharge or retire any employee at any time,
nor shall this Supplemental Plan interfere with the right of the Company (or an
Affiliate) to establish the terms and conditions of employment of any employee.
 
ARTICLE XXXV
 
Indemnification
 
The Company shall defend, indemnify and hold harmless the Officers and Directors
of the Company acting in their capacity as such (and not as Participants herein)
from any and all claims, expenses and liabilities arising out of their actions
or failure to act hereunder, excluding fraud or willful misconduct.
 
 
ARTICLE XXXVI
 
Claim Review Procedure
 
 
Benefits will be provided to each Participant or beneficiary as specified in
Part B of this Supplemental Plan.
 
(a)           If such person (a “Claimant”) believes that the Claimant has not
been provided with benefits due under Part B of this Supplemental Plan, then the
Claimant has the right to make a written claim for benefits under the Plan.  If
such a written claim is made, and the Administrator wholly or partially denies
the claim, the Administrator shall provide the Claimant with written notice of
such denial, setting forth, in a manner calculated to be understood by the
Claimant:
 
 
         (i)
the specific reason or reasons for such denial;

 
 
        (ii)
specific reference to pertinent Plan provisions on which the denial is based;

 
 
       (iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 
 
        (iv)
an explanation of the Plan’s claims review procedure and time limits applicable
to those procedures, including a statement of the Claimant’s right to bring a
civil action under ERISA Section 502(a) if the claim is denied on appeal.

 
(b)           The written notice of any claim denial pursuant to paragraph (a)
of this Article XXXVI shall be given not later than thirty (30) days after
receipt of the claim by the Administrator, unless the Administrator determines
that special circumstances require an extension of time for processing the
claim, in which event:
 
 
         (i)
written notice of the extension shall be given by the Administrator to the
Claimant prior to thirty (30) days after receipt of the claim;

 
 
        (ii)
the extension shall not exceed a period of thirty (30) days from the end of the
initial thirty (30) day period for giving notice of a claim denial; and

 
 
       (iii)
the extension notice shall indicate (A) the special circumstances requiring an
extension of time and (B) the date by which the Administrator expects to render
the benefit determination.

 
(c)           The decision of the Administrator shall be final unless the
Claimant, within sixty (60) days after receipt of notice of the claims denial
from the Administrator, submits a written request to the Board of Directors of
the Company, or its delegate, for an appeal of the denial.  During that sixty
(60) day period, the Claimant shall be provided, upon request and free of
charge, reasonable access to , and copies of, all documents, records and other
information relevant to the claim for benefits.  The Claimant shall be provided
the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits as part of the Claimant’s
appeal.  The Claimant may act in these matters individually, or through his or
her authorized representative.
 
(d)           After receiving the written appeal, if the Board of Directors of
the Company, or its delegate, shall issue a written decision notifying the
Claimant of its decision on review, not later than thirty (30) days after
receipt of the written appeal, unless the Board of Directors of the Company or
its delegate determines that special circumstances require an extension of time
for reviewing the appeal, in which event:
 
 
         (i)
written notice of the extension shall be given by the Board of Directors of the
Company or its delegate prior to thirty (30) days after receipt of the written
appeal;

 
 
        (ii)
the extension shall not exceed a period of thirty (30) days from the end of the
initial thirty (30) day review period; and

 
 
       (iii)
the extension notice shall indicate (A) the special circumstances requiring an
extension of time and (B) the date by which the Board of Directors of the
Company or its delegate expects to render the appeal decision.

 
The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board of Directors
of the Company or its delegate, without regard to whether all the information
necessary to make a benefit determination on review accompanies the filing of
the appeal.  If the period of time for reviewing the appeal is extended as
permitted above, due to a claimant’s failure to submit information necessary to
decide the claim on appeal, then the period for making the benefit determination
on review shall be tolled from the date on which the notification of the
extension is sent to the claimant until the date on which the claimant responds
to the request for additional information.
 
(e)           In conducting the review on appeal, the Board of Directors of the
Company or its delegate shall take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.  If the Board of Directors of the Company or its
delegate upholds the denial, the written notice of decision from the Board of
Directors of the Company or its delegate shall set forth, in a manner calculated
to be understood by the Claimant:
 
 
         (i)
the specific reason or reasons for the denial;

 
 
        (ii)
specific reference to pertinent Plan provisions on which the denial is based;

 
 
       (iii)
a statement that the Claimant is entitled to be receive, upon request and free
of charge, reasonable access to , and copies of, all documents, records and
other information relevant to the claim for benefits; and

 
 
        (iv)
A statement of the Claimant’s right to bring a civil action under ERISA 502(a).

 
(f)           If the Plan or any of its representatives fail to follow any of
the above claims procedures, the Claimant shall be deemed to have duly exhausted
the administrative remedies available under the plan and shall be entitled to
pursue any available remedies under ERISA Section 502(a), including but not
limited to the filing of an action for immediate declaratory relief regarding
benefits due under the Plan.
 
ARTICLE XXXVII
 
Termination of Benefits and Participation
 
Prior, but only prior to a Change in Control, the retirement benefits payable to
any Participant under Part B of this Supplemental Plan, and the participation of
such Participant in Part B of this Supplemental Plan, may be terminated with
respect to benefits under paragraph (b) of Article XXIII (but not with respect
to benefits under paragraph (a) of Article XXIII) if in the judgment of the
Chief Executive Officer, upon the advice of counsel, such Participant, directly
or indirectly:
 
(a)           breaches any obligation to the Company under any agreement
relating to assignment of inventions, disclosure of information or data, or
similar matters; or
 
(b)           competes with the Company, or renders competitive services (as a
director, officer, employee, consultant or otherwise) to, or owns more than a 5%
interest in, any person or entity that competes with the Company; or
 
(c)           solicits, diverts or takes away any person who is an employee of
the Company or advises or induces any employee to terminate his or her
employment with the Company; or
 
(d)           solicits, diverts or takes away any person or entity that is a
customer of the Company, or advises or induces any customer or potential
customer not to do business with the Company; or
 
(e)           discloses to any person or entity other than the Company, or makes
any use of, any information relating to the technology, know-how, products,
business or data of the Company or its subsidiaries, suppliers, licensors or
customers, including but not limited to the names, addresses and special
requirements of the customers of the Company.
 
ARTICLE XXXVIII
 
Lump-Sum Acceleration
 
(a)           This Article XXXVIII applies to benefits payable under
paragraph (a) of Article XXIII, paragraph (b) of Article XXIII, paragraph (a) of
Article XXVI and paragraph (b)(ii) of Article XXVI, and also to benefits (the
“Contingent Rights”) that could otherwise become payable after the Commencement
Date (as defined in paragraph (b) below) under paragraph (a) of Article XXIII,
paragraph (a) of Article XXV and paragraph (b) of Article XXV (including any
Part B Excess Benefit payable to the Participant under paragraph (a) of
Article XXIII, any Spousal Benefit that could become payable under paragraph (a)
of Article XXV relating to a Part B Excess Benefit under paragraph (a) of
Article XXIII, any Spousal Benefit that could become payable under paragraph (a)
of Article XXV relating to a benefit under paragraph (b) of Article XXIII, any
Spousal Benefit that could become payable under paragraph (b) of Article XXV
relating to a Part B Excess Benefit under paragraph (a) of Article XXIII and any
Spousal Benefit that could become payable under paragraph (b) of Article XXV
relating to a benefit under paragraph (b) of Article XXIII).
 
(b)           Within 30 days after an individual first becomes a Participant (or
no later than December 31, 2006 for individuals who became Participants on or
prior to that date), each Participant shall have the opportunity to elect to
receive (or, in the event that the Participant’s death precedes the Commencement
Date, to have Participant’s Surviving Spouse receive) a lump sum payment, in an
amount determined under paragraphs (c), (d) and (e) below, under the
circumstances described in this paragraph (b).  Notwithstanding the foregoing,
no election hereunder will be effective unless made prior to the earlier of
(i) the date of such Participant’s Separation from Service or (ii) the
occurrence of a Change in Control. In the event that a Change in Control occurs
and the Participant has a Separation from Service for any reason prior to the
Change in Control, or has a Separation from Service for any reason prior to the
third anniversary of such Change in Control, then the lump sum payment pursuant
to this Article XXXVIII shall become payable within thirty (30) days after the
Commencement Date, subject to paragraph (f) of Article XXIII if the date of the
Separation from Service is after the Change in Control.  The “Commencement Date”
is the later of (i) the date of such Separation from Service, (ii) the
occurrence of the Change in Control, or (iii) January 1, 2007.
 
(c)           The lump sum payment shall equal the lump sum value of the
Participant’s and/or the Participant’s Surviving Spouse’s, as applicable,
remaining Benefit as of the Commencement Date (the “Remaining Benefit”), but
only to the extent such amount qualifies as a Section 409A Deferral.  The
Remaining Benefit with respect to the Contingent Rights shall be calculated as
follows:
 
 
         (i)
For purposes of computing the lump sum value with respect to the Part B Excess
Benefit provided for under paragraph (a) of Article XXIII in the event that, as
of the Commencement Date, payment of such benefit has not yet commenced, the
Remaining Benefit shall be the present value on the Commencement Date of the
actuarial equivalent of the benefit that would have otherwise been paid under
paragraph (a) of Article XXIII if the Participant had commenced receipt of such
benefit at normal retirement age (age 65) under the Pension Plan;

 
 
        (ii)
For purposes of computing the lump sum value with respect to the Spousal Benefit
that otherwise would have become payable under paragraph (a) of Article XXV or
paragraph (b) of Article XXV upon the death of the Participant with respect to
the Part B Excess Benefit under paragraph (a) of Article XXIII in the event that
the Commencement Date occurs during the lifetime of the Participant, the
Remaining Benefit shall be the actuarial equivalent at the Commencement Date of
the Spousal Benefit that otherwise would have become payable under paragraph (a)
of Article XXV or paragraph (b) of Article XXV, as applicable, as determined
under the basis required under Section 417(e) of the Code at the Commencement
Date for determining lump sums under qualified plans; and

 
 
       (iii)
For purposes of computing the lump sum value with respect to the Spousal Benefit
that otherwise would have become payable under paragraph (a) of Article XXV or
paragraph (b) of Article XXV upon the death of the Participant with respect to
the benefit under paragraph (b) of Article XXIII in the event that the
Commencement Date occurs during the lifetime of the Participant, the Remaining
Benefit shall be the actuarial equivalent at the Commencement Date of the
Spousal Benefit that otherwise would have become payable under paragraph (a) of
Article XXV or paragraph (b) of Article XXV, as applicable, as determined under
the basis required under Section 417(e) of the Code at the Commencement Date for
determining lump sums under qualified plans.

 
(d)           The lump sum value of the Remaining Benefit shall be computed by
using the present value basis as is required under Section 417(e) of the Code at
the Commencement Date for determining lump sums under qualified plans.
 
(e)           In calculating the lump sum payment to be paid under this
Article XXXVIII, the Cost of Living Adjustment called for under Article XL shall
be taken into account as follows: The Company shall determine the average of the
3 most recent adjustments under Article XL.  That average so-determined shall be
deemed to apply for purposes of all future years for purposes of making the lump
sum calculation.
 
(e)           Any election pursuant to this Article XXXVIII is irrevocable
unless otherwise permitted under Section 409A without the imposition of the
Section 409A Taxes.
 
ARTICLE XXXIX
 
Hardship Withdrawal
 
(a)           This Article XXXIX applies to benefits payable under paragraph (a)
of Article XXIII and under paragraph (b) of Article XXIII, and is applicable
only to Participants who have commenced receiving retirement benefits under Part
B of this Supplemental Plan.
 
(b)           “Hardship” of a Participant shall mean an unforeseeable emergency
which constitutes a severe financial hardship of the Participant or beneficiary
resulting from an illness or accident of the Participant or beneficiary, the
Participant’s or beneficiary’s spouse, or the Participant’s or beneficiary’s
dependent (as defined in section 152(a)); loss of the Participant’s or
beneficiary’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant or beneficiary.
 
(c)           Whether a Participant has incurred a Hardship shall be determined
by the person designated to administer Part B of this Supplemental Plan under
Article XLI, in his discretion on the basis of all relevant facts and
circumstances and in accordance with nondiscriminatory and objective standards,
uniformly interpreted and consistently applied.
 
(d)           A Participant may make a withdrawal from the Participant's
account, in the form of a lump sum, on account of the Participant's Hardship,
only to the extent that the Hardship is not otherwise relievable:
 
 
         (i)
through reimbursement or compensation by insurance or otherwise, or

 
 
        (ii)
by liquidation of the Participant’s assets (to the extent that such liquidation
does not itself cause a Hardship).

 
(e)           The amount of the lump sum hardship withdrawal shall not exceed
(i) the current lump sum value of the remaining benefits otherwise due, as
determined immediately prior to the hardship distribution, and as determined by
using the methodology described in paragraphs (c) and (d) of Article XXXVIII or
(ii) the amount reasonably necessary to satisfy the emergency need (which may
include amounts necessary to pay any Federal, state, or local income taxes or
penalties reasonably anticipated to result from the distribution).
 
(f)           If a hardship lump sum distribution is made to a Participant, the
amount of future benefits under Part B of this Supplemental Plan shall be
reduced, as follows:
 
(i)  
First, the current lump sum value of the benefits otherwise due shall be
determined immediately prior to the hardship distribution by using the
methodology described in paragraphs (c) and (d) of Article XXXVIII.

 
(ii)  
Second, the amount of the lump sum hardship distribution to be made shall be
subtracted from the amount so determined.  The resulting net amount is called
the “Resulting Net Value.”

 
(iii)  
Third, all future benefit payments shall be adjusted downward, to an amount that
has a lump sum present value equal to the Resulting Net Value.  Such lump sum
present value shall be calculated using the methodology described in paragraphs
(c) and (d) of Article XXXVIII.

 
(g)           Participants may request a Hardship withdrawal from either
benefits otherwise payable under paragraph (a) of Article XXIII or under
paragraph (b) of Article XXIII, or from benefits payable under both paragraphs
(a) and (b).
 
(h)           The provisions of this Article XXXIX shall be equally applicable
to Participant’s Surviving Spouse.
 
ARTICLE XL
 
Cost of Living Adjustment
 
(a)           This Article XL applies to benefits payable on or after
August 13, 2001 under paragraph (b) of Article XXIII, but does not apply to
benefits payable under paragraph (a) of Article XXIII.
 
(b)           On the first day of each fiscal year of the Company, following
commencement of payment of benefits to the Participant (or that Participant’s
Surviving Spouse, as applicable) hereunder, the benefits payable to that
Participant (or that Participant’s Surviving Spouse) shall be subject to an
upward adjustment, as follows:
 
(i)  
Benefits payable shall be increased by an amount equal to the lesser of (A) the
greater of zero or the most recently published annual percent change in the
Consumer Price Index (as hereinafter defined), as computed to the nearest
one-tenth of one percent (0.1) for the twelve consecutive reference months of
March of the prior calendar year through and including February of the current
calendar year ; or (B) five percent (5%).

 
(ii)  
Such adjustments, if any, shall be calculated for each year, irrespective of any
other year’s adjustment.  For example, if the CPI change in four successive
years is 3%, 6%, 7% and 3%, the Company would implement corresponding increases
equal to 3%, 5%, 5% and 3%.

 
(c)           The “Consumer Price Index” is “The Consumer Price Index for All
Urban Consumers (CPI-U) for the U.S. City Average for All Items, 1982-84=100” as
published by the Bureau of Labor Statistics.
 
(d)           In the event that the Bureau of Labor Statistics reissues CPI data
to correct an error in previously published CPI data, any affected benefits will
be recalculated by the Company.
 
ARTICLE XLI
 
Certain Further Payments By the Company
 
(a)           This Article XLI applies to benefits payable under paragraph (a)
of Article XXIII, paragraph (b) of Article XXIII and Article XXXVIII.
 
(b)           The Company shall be obligated to make certain further payments to
Participants as set forth in this Article XLI.
 
(c)           In the event that any amount or benefit payable to the Participant
by the Company on or after August 13, 2001 pursuant to Part B of this
Supplemental Plan (collectively, the "Taxable Benefits") is subject on or after
August 13, 2001 to the tax imposed under Section 3121 of the Code (the "FICA
Tax"), or any similar tax that may hereafter be imposed, the Company shall pay
to the Participant at the time specified in paragraph (d) below, the Tax
Reimbursement Payment (as hereinafter defined).  The “Tax Reimbursement Payment”
is defined as an amount, which when reduced by any FICA Tax paid by the
Participant on the Taxable Benefits (but without reduction for any Federal,
state or local income taxes on such Taxable Benefits), shall be equal to the
amount of any Federal, state or local income taxes payable because of the
inclusion of the Tax Reimbursement Payment in the Participant’s adjusted gross
income, by applying the highest applicable marginal rate of Federal, state and
local income taxation, respectively, for the calendar year in which the Tax
Reimbursement Payment is to be made.
 
(d)           For purposes of determining the amount of the Tax Reimbursement
Payment, the Participant shall be deemed:
 
 
         (i)
to pay Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the Tax Reimbursement Payment is
to be made; and

 
(ii)  
to pay any applicable state and local income taxes at the highest applicable
marginal rate of taxation for the calendar year in which the Tax Reimbursement
Payment is to be made, net of the maximum reduction in Federal income taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year (determined without regard to limitations on deductions based upon
the amount of the Participant’s adjusted gross income.)

 
(e)           The Tax Reimbursement Payment attributable to a Taxable Benefit
shall be paid to the Participant not more than thirty (30) days following the
incurrence of the FICA Tax.  If the amount of such Tax Reimbursement Payment
cannot be finally determined on or before the date on which payment is due, the
Company shall pay to the Participant an amount estimated in good faith by the
Company to be the minimum amount of such Tax Reimbursement Payment and shall pay
the remainder of such Tax Reimbursement Payment as soon as the amount thereof
can be determined.
 
(f)           Notwithstanding anything in this Article XLI to the contrary, in
no event shall the Tax Reimbursement Payment exceed the actual amount of the
FICA Tax.
 
 